department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person telephone number identification_number number release date cc tege date uniform issue list no employer_identification_number legend a b dear --------------- this is in response to a letter from your authorized representative requesting a ruling on your behalf that you meet the requirements of revproc_95_48 1995_2_cb_418 to qualify as an affiliate of a governmental_unit and therefore not be required to file form_990 return of organization exempt from federal_income_tax facts a was created by b county under b county statute and is exempt from federal_income_tax under sec_501 of the internal_revenue_code and is classified as a supporting_organization under sec_509 a provides financing for the purchase and construction of public facilities in b county by issuing various types of debt for the benefit of b county a has a three member board_of directors consisting of the county manager of b county the b county finance director and the b county clerk a is included in the financial statements of b county a must be audited for each fiscal_year and the results presented to b county b county officials and personnel approve all of a’s expenses a does not have a taxable subsidiary does not engage in public fund-raising efforts and its activities do not provide benefits to any private interest if a is terminated its assets will be distributed to b county ruling requested you have requested the following ruling a satisfies the requirements of being an affiliate of a governmental_unit of revproc_95_48 1995_2_cb_418 and therefore is not required to file form_990 law sec_501 of the code provides an exemption from federal_income_tax for organizations described in sec_501 including organizations that are organized and operated exclusively for charitable educational or scientific purposes the promotion of health is a charitable purpose within the meaning of sec_501 sec_6033 of the code generally requires the filing of annual information returns by exempt_organizations sec_6033 of the code provides certain mandatory exceptions to filing annual information returns sec_6033a b of the code provides discretionary exceptions from filing such returns where the secretary determines that such filing is not necessary to the efficient administration of the tax laws revproc_95_48 provides an exception from filing for governmental units or affiliates of governmental units that are exempt from federal_income_tax under sec_501 section dollar_figure of revproc_95_48 provides that an organization will be treated as an affiliate of a governmental_unit if it is described in sec_501 and either a it has a ruling from the service that its exempt_purpose income is excluded under sec_115 it is entitled to receive deductible contributions under sec_170 because the contributions are the for_the_use_of a governmental_unit or it is a wholly owned instrumentality of a state or political_subdivision for employment_tax purposes or b it meets a facts_and_circumstances_test sec_4 b of revproc_95_48 provides the following criteria to be used to determine whether an organization meets the facts_and_circumstances_test as an affiliate of a governmental_unit the organization is either operated supervised or controlled within the meaning of sec_1_509_a_-4 of the regulations by governmental units or by an organization's governing body that is elected by the public at large the organization possesses two or more affiliation factors listed under section dollar_figure of the revenue_procedure and the organization's filing of form_990 is not otherwise necessary to the efficient administration of the internal revenue laws section dollar_figure of revproc_95_48 describes among the affiliation factors the following a the organization was created by one or more governmental units organizations that are affiliates of governmental units or public officials acting in their official capacity b the organization is subject_to financial audit by the governmental_unit to which it reports or the governmental_unit or affiliate of a governmental_unit exercises control_over or oversees some or all of the organization's expenditures and c one or more governmental units or organizations that are affiliates of governmental units exercise control_over or oversee some or all of the organization’s expenditures sec_1_509_a_-4 of the income_tax regulations provides in part that the terms operated by supervised by ' and controlled by as used in sec_509 presupposes a substantial degree of direction over the policies programs and activities of a supporting_organization by one or more publicly supported organizations the relationship described under any one of these terms is comparable to that of a parent and subsidiary where the subsidiary is under the direction of and accountable or responsible to the parent organization this relationship is established by the fact that a majority of the officers directors or trustees of the supporting_organization are appointed or elected by the governing body officers acting in their official capacity or the membership of one or more publicly supported organizations analysis you have stated that a does not have a letter that meets the criteria of sec_4 a of the revenue_procedure and therefore it must meet the facts_and_circumstances_test of sec_4 b a is organized and operated primarily for charitable purposes to provides financing for the purchase and construction of public facilities in b county as a supporting_organization to an existing exempt entity and has been issued a determination_letter that it is exempt from federal_income_tax under sec_501 of the code a is operated supervised or controlled by a governmental_unit within the meaning of sec_1_509_a_-4 of the regulations since a's board_of directors are composed of b county officials which must also approve all expenses of a in addition a was created by b county statute must be audited for each fiscal_year which is presented to b county officials and if a is terminated its assets will be distributed to b county further the filing of form_990 is not otherwise necessary to the efficient administration of the internal revenue laws conclusion accordingly based on all the facts and circumstances described above we rule a satisfies the requirements of being an affiliate of a governmental_unit of revproc_95_48 and therefore is not required to file form_990 this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described please keep a copy of this ruling in your permanent records this ruling is based on the understanding that there will be no material changes in the facts upon which it is based this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter thank you for your cooperation sincerely yours debra j kawecki manager exempt_organizations technical group enclosure notice
